Citation Nr: 1736994	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  14-28 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the VA RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a chronic right ear hearing loss disability.

2.  The Veteran's left ear hearing loss disability is etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2016).

2.  The criteria for service connection for a left ear hearing loss disability have been met.  38 U.S.C.A. §§ 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has granted the Veteran's claim of entitlement to service connection for a left ear hearing loss disability.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot with respect to this claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Otherwise, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, the Veteran was provided with all appropriate notification in October 2011, and neither the Veteran nor his representative has otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran received an examination addressing his right ear hearing loss disability in November 2011, and an addendum opinion was offered in March 2012.  Upon review of this examination report, the Board finds that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Furthermore, neither the Veteran nor his representative has objected to the adequacy of this examination.  The Board concludes that the medical evidence of record is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran participated in a July 2017 hearing before the Board, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection for a Right Ear Hearing Loss Disability

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is however satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Impaired hearing is a disability when: (a) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or (b) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater, or (c) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

Turning to the facts in this case, a private audiogram from August 2011 showed the following puretone thresholds, recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
20

Speech testing was 100 percent for the right ear.  

The Veteran filed his claim in September 2011.  The Veteran underwent a VA examination in November 2011, at which time the Veteran showed the following puretone thresholds, recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
20
20

The Veteran's Maryland CNC speech discrimination score was 100 percent for the right ear.  The examiner indicated that the Veteran's right ear showed normal hearing, which, the Board notes, is consistent with VA's above-described regulatory definition of impaired hearing.  The Board has otherwise reviewed the medical evidence for a suggestion that the Veteran has shown a right ear hearing loss disability at any time since filing his claim in September 2011, and it has found no such suggestion.  

To the extent that the Veteran indeed believes that he experiences symptoms of difficulty hearing from his right ear, the Veteran is competent to testify as to readily-observable symptoms such as diminished hearing.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes, which requires that hearing loss reaches a certain threshold before it is considered disabling.  Thus, while the Veteran may experience certain symptoms, his statements are not sufficient to establish the presence of a right ear hearing loss disability.  

In sum, the Board concludes that the criteria for service connection for a right ear hearing loss disability have not been met, and the claim is denied.  

Service Connection for a Left Ear Hearing Loss Disability

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  Hearing loss is a chronic disease, and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Turning to the facts in this case, with regard to the presence of a current disability, the Veteran has been diagnosed with a left ear hearing loss disability.  With regard to an in-service event or injury, the Veteran credibly contends that he was exposed to loud noise in service while serving as a Morse code intercept operator.  Thus, the evidence shows both that the Veteran experienced in-service noise exposure and that he has a current left hear hearing loss disability.  

The remaining question, then, is whether the Veteran's left ear hearing loss is related to service.  The Board finds that the credible statements from the Veteran, including those that he offered during his July 2017 hearing before the undersigned, as to the long-standing nature of his left ear hearing loss, present a continuity of symptomatology from his military service to the present.  This continuity of symptomatology serves as the necessary nexus between the Veteran's current left ear hearing loss disability and his active duty service.  Service connection is accordingly granted.  

In making this finding, the Board acknowledges that a March 2012 examiner concluded that the Veteran's left ear hearing loss was less likely than not related to his active duty service.  The Board places little weight on this conclusion because the Veteran has competently and credibly reported diminished left ear hearing acuity during and since service.  The credible report of the duration of symptoms alone may form the necessary nexus for service connection.  The examiner did not adequately explain why the Veteran's credible account of his symptoms was insufficient to establish a connection between his disabilities and service, and the Board thus places little weight on this opinion.  


ORDER

Service connection for a right ear hearing loss disability is denied.

Service connection for a left ear hearing loss disability is granted.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


